

116 HR 6835 IH: To require residential mortgage servicers receiving certain emergency relief under the CARES Act to provide reports on loan-level data, and for other purposes.
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6835IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Ms. Porter introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require residential mortgage servicers receiving certain emergency relief under the CARES Act to provide reports on loan-level data, and for other purposes.1.Mortgage performance dataSection 4003(c) of the CARES Act (Public Law 116–136) is amended by adding at the end the following:(4)Mortgage performance data(A)Monthly report(i)In generalA servicer of a residential mortgage loan receiving a loan, loan guarantee, or any other investment under this section shall, beginning in the first month in which the loan, loan guarantee, or investment was received, collect and provide loan-level data to the Bureau of Consumer Financial Protection on a monthly basis with respect to all residential mortgage loans serviced by the servicer.(ii)ContentsEach monthly report required under this subparagraph shall contain identifying information and loan performance data for the most recent month as well as cumulative data since the servicer began reporting under this paragraph.(iii)Time period for reportsReports under this paragraph shall be provided by a servicer every month in which a loan, loan guarantee, or any other investment under this section has been received and for 2 years following such receipt.(B)Identifying informationEach monthly report required under subparagraph (A) shall include the following loan-level identifying information:(i)Demographic data, for each borrower, including race, ethnicity, sex, and age.(ii)The location of the property, including by State, Metropolitan Statistical Area, postal code, census tract, and Metropolitan District, if applicable.(iii)Loan origination information, including original unpaid principal balance, original interest rate, first payment date, original loan term, and lien status (first or subordinate).(iv)Loan type and type of loan purchaser, as described under section 304 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803) and the rules issued to carry out such section).(C)Loan performance dataEach monthly report required under subparagraph (A) shall include the following loan-level loan performance data:(i)Current loan information, including current actual unpaid principal balance, current interest rate, current loan delinquency status (based on the number of days the borrower is delinquent in payments based on the due date of the last paid loan payment), loan performance status (including current, forbearance, repayment plan, referred to foreclosure, trial modification, permanent modification, or foreclosed), and the date of the event leading to such status.(ii)Loss mitigation information, including—(I)whether the loan is currently being evaluated for loss mitigation, and if so, the date upon which the current loss mitigation process was initiated and the date of complete application, if any;(II)the disposition of any previous loss mitigation evaluation reported pursuant to subclause (I) and the date of disposition, including—(aa)denied;(bb)temporary or short-term agreement, such as a repayment agreement or forbearance, and the length of such agreement (in months);(cc)trial loan modification;(dd)permanent loan modification; or(ee)other type of loss mitigation; and(III)for each permanent modification—(aa)whether the permanent modification included one or more of—(AA)additions of delinquent payments and fees to loan balances;(BB)interest rate reductions and freezes;(CC)term extensions;(DD)reductions of principal; or(EE)deferrals of principal; and(bb)whether the total monthly principal and interest payment, as a result of the permanent modification—(AA)increased;(BB)remained the same;(CC)decreased less than 10 percent;(DD)decreased between 10 and 20 percent; or(EE)decreased 20 percent or more.(D)Forbearance dataEach monthly report required under subparagraph (A) shall include, with respect to each loan for which a forbearance has been reported under subparagraph (C)(i), forbearance-specific data, including—(i)the total months of total forbearance granted to date; and(ii)the number of renewals of forbearance to date.(E)Public availability of aggregate data(i)In generalUsing data submitted by servicers under this paragraph, the Director of the Bureau of Consumer Financial Protection shall make available aggregate data by servicer for each State, Metropolitan Statistical Area, and Metropolitan Division, as defined by the Office of Management and Budget. Such aggregate data shall be provided monthly by the Director to Congress and posted on the Bureau of Consumer Financial Protection’s website.(ii)Exception for certain personally identifiable dataIf aggregate data described under clause (i) is nonetheless reasonably personally identifiable, the Director may report the aggregate data by servicer on the next larger geographic unit (such that, for example, data would not be reported by Municipal Division but only by Metropolitan Statistical Area and State).(F)ImplementationThe Director of the Bureau of Consumer Financial Protection shall, within 60 days of the date of enactment of this paragraph, and in consultation with the Director of the Federal Housing Finance Agency and the Comptroller of the Currency, prescribe the format and method of submission of the data required under this paragraph. The Director of the Bureau may prescribe rules for the collection of the data in order to ensure accuracy, transparency, and complete data collection, including the collection and reporting of additional data elements, but may not require reporting of fewer data elements than prescribed by this paragraph nor less frequent reporting than required by this paragraph. (G)DefinitionsIn this paragraph:(i)COVID–19 emergencyThe term COVID–19 emergency means the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020, under the National Emergencies Act (50 U.S.C. 1601 et seq.). (ii)Residential mortgage loanThe term residential mortgage loan has the meaning given that term under section 103(dd) of the Truth in Lending Act (15 U.S.C. 1602(dd)). (iii)ServicerThe term servicer has the meaning given in section 6(i) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(i)). .